DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 13, and 20 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Davidson (US 1848515).
	Re Clm 1:  Davidson discloses a clip for securing a fence to a fence post (see figs), the clip comprising: a bifurcated portion (middle of 15) adapted and configured to be placed around an exterior of the fence post (see figs); and a first leg portion (either side) extending from one side of the bifurcated portion and a second leg portion (either other side) extending from the other side of the bifurcated portion, the first leg portion having a first leg loop (17) adapted and configured to receive a portion of the fence, the first leg portion having a first leg twisting portion (18) extending outward from first leg loop, the second leg portion having a second leg loop (other side 17) adapted and configured to receive another portion of the fence, the second leg portion having a second leg twisting portion (other side 18) 
	Re Clm 2:  Davidson discloses wherein the clip is formed from a monolithic material (see figs).
	Re Clm 3:  Davidson discloses wherein the bifurcated portion is v-shaped (see figs).
	Re Clm 13:  Davidson discloses a method comprising: providing a clip (see figs) for securing a fence (14) to a fence post (11) placing a bifurcated portion of the clip around an exterior of the fence post (see figs 3); with the bifurcated portion around the exterior of the fence post, positioning the clip such that a first leg portion extending from one side of the bifurcated portion extends outward from the fence post, and a second leg portion extending from the other side of the bifurcated portion extends outward from the fence post (see figs); placing a portion of the fence in a first leg loop of the first leg portion (fence wire 14 in loop 17); placing another portion of the fence in a second leg loop of the second leg portion (fence wire 14 in loop 17); with a first leg twisting portion extending outward from first leg loop, twisting the first leg twisting portion around the first leg portion to at least close off the first leg loop with the portion of the fence contained in the first leg loop (@ 18, see figs); and with a second leg twisting portion extending outward from the second leg loop, twisting the second leg twisting portion around the second leg portion to at least close off the second leg loop with the portion of the fence contained in the second leg loop (@ 18, see figs).
	Re Clm 20:  Davidson discloses wherein the steps of twisting the first leg twisting portion around the first leg portion to at least close off the first leg loop with the portion of the fence contained in the .
Allowable Subject Matter
Claims 8-12 are allowed.
Claims 4-7 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance/allowable subject matter:
The prior art does not anticipate all the limitations of the allowed (and objected to) claims.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such other than Applicant's own disclosure.  
Examiner notes that the closest prior art references disclose wire fence clips with legs and loops as claimed, but fails to disclose first/second double backed portions as claimed in claims 4-7 and 14-19.
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060.  The examiner can normally be reached on Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678